United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              November 4, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-10408


In The Matter Of: KENNETH A GOLDBLATT

                    Debtor
__________________________

KENNETH A GOLDBLATT

                       Appellant

   v.

A & W INDUSTRIES INC

                       Appellee


         Appeal from the United States District Court for the
                Northern District of Texas, Fort Worth
                             4:03-CV-317-Y


Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit
Judges.

PER CURIAM:*

     The judgment of the district court affirming the judgment of

the bankruptcy court is affirmed for essentially the reasons

given by the bankruptcy court in its Memorandum Opinion entered

November 7, 2002.

     AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.